893 F.2d 1123w
133 L.R.R.M. (BNA) 2439, 114 Lab.Cas.  P 11,809
John L. DEAN, Plaintiff-Appellant,v.TRANS WORLD AIRLINES, INC., and Air Line Pilots Association,International, Defendants-Appellees.John L. DEAN, Plaintiff-Appellee,v.TRANS WORLD AIRLINES, INC., and Air Line Pilots Association,International, Defendants-Appellants.
Nos. 85-4384, 85-4399 and 85-4432.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Oct. 8, 1987.Decided Jan. 12, 1990.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 924 F.2d 805.